Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-622

IN RE MATTHEW H. SWYERS
                                                            2017 DDN 81
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 455692

BEFORE: Beckwith and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                  ORDER
                           (FILED—November 24, 2021)

       On consideration of the certified order from the state of Virginia accepting the
consent petition and suspending respondent from the practice of law in that
jurisdiction for a period of two years with conditions; this court’s September 16,
2021, order suspending respondent pending resolution of this matter and directing
him to show cause why reciprocal discipline should not be imposed; respondent’s
response thereto wherein he consents to reciprocal discipline; respondent’s D.C. Bar
R. XI, §14(g) affidavit; and the statement of Disciplinary Counsel, it is

      ORDERED that Matthew H. Swyers is hereby suspended from the practice of
law in the District of Columbia for a period of two years, subject to the conditions
imposed by the state of Virginia, nunc pro tunc to October 21, 2021. See In re Sibley,
990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate).


                                   PER CURIAM